Case 2:19-cv-05751-JMY Document 22-7 Filed 02/06/20 Page 1 of 3




          EXHIBIT G
              Case 2:19-cv-05751-JMY Document 22-7 Filed 02/06/20 Page 2 of 3




          From: Sagi Kuznits <skuznits@aol.com>
          Date: March 19, 2017 at 8:28:50 PM EDT
          To: Alex Landfield <adnl007@hottnail.com>
          Cc: Mark Kaiser <kaisermarkd@hotmail.com>
          Subject: Re: Introduction


  Thanks for your input

  Sent from my iPhone

  On Mar 18, 2017, at 10:27 PM, Alex Landfield <adn1007@hotmail.com> wrote:


  DrKuznits,
  We have been using Stivax usually for chronic back and neck pain refractory to medication, therapy, epidural
  injectio.ns, etc. We have also used it for severe Trigeminal Neuralgia, migraine, and in a case offibromyalgia. I
  have only started using it fairly recently, but the response has been excellent in many (but not all) of the cases.
  The trigeminal neuralgia patient had a dramatic response and several of the other patients have had significant
  improvement so far. Yes we have been billing as recommended by Mark and have not had problems. Hope this
  is helpful.
  Best regards,
  Alex Landfield

  Sent from my iPhone

  On Mar 18, 2017, at4:14 PM, Sagi Kuznits <skuznits@aol.com> wrote:


          Hi dr landfield. I like your website. I am a neurosurgeon in the Philadelphia area. Wanted to lmow
          for which types of pain do you use stivax and patient response. Also are you billing as
          recommended using the stimulator implant code and any iss,ies with reimbursement from insurance
          Thxs

          Sent from my iPhone

          On Mar 17, 2017, at7:41 PM, MarkKaiser<kaisennarkd@hotmail.com> wrote:


                  Hi Guys:

                  Dr. Sagi Kuznlts this Is Dr. Alex Landfield .
https://mall.aal.cam/webmall-std/en-us/PrlntMessage                                                                     1/2


                                                                                                          NC000127
            Case 2:19-cv-05751-JMY Document 22-7 Filed 02/06/20 Page 3 of 3




                 Dr. Sagi Is looking to bring Stivax Into his clinic and asked to speak to another MD
                 about the success they have had In their office from a clinical setting. Dr. Landfleld has
                 seen great success with all types of patients within his office.



                  Please take this as an Introduction between the two of you.



                 Thank You,

                  Mark

                 Cell: 317-691-7191




https://mall.aol,com/webmail-std/en•us/PrlntMessage                                                                      2/2

                                                                                                              NC000128
